Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by Ultrathin membrane and how thin membrane should be to be considered as ultrathin.
Claim 5 requires the organic solvent B to be water, and water is not an organic solvent. For examination purposes it is considered in claim 1 organic solvent B is just a solvent B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gaoliang Wei et al, ACS Nano 11(2017) 1920-1926, here after Wei.
Claim 1 is rejected. Wei teaches a method for the direct growth of ultrathin porous graphene separation membranes features [abstract, page 1921 lines 7-15, some steps as follows:
(1) A mixture of etching agent (copper nitrate), organic solvent A(acetone) and polymer (PMMA) is coated on metal foil (Cu), and then they are calcined at high temperature in absence of oxygen [page 1921, column 2 lines 3-7]; 
The obtained sample is subsequently calcined at high temperature(800C) and duration of 1-3 hours [fig. 3b] in absence of oxygen (Ar flow) [page 1924; Experimental Section, second paragraph lines 1-11]. Wei teaches using solvent B (water) (which in fact is dissolute or disperse etching agent) [page 1924; Experimental Section, second paragraph];
(2) After removal of metal substrate and reaction products, ultrathin porous graphene membranes are obtained; The membranes consist of single-layered, double-layered or multi- layered graphene [page 1924; Experimental Section, second paragraph lines 7-end of the paragraph]. Wei does not teach the mass ratio of etching agent to polymer to organic solvent A is 1:0.5-50:100-1000. However, the concentration of etchant and PMMA in mixture is result effective variable and has to be optimized. Wei teaches with changing the concentration (increase or decrease) of the etchant, and PMMA in mixture, the size of the pore changes (increase or decrease) which in fact helps to tune the pore size [page 1922 column 1, paragraph 1 and 2]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the concentration of PMMA and etchant in mixture within the claimed range (ratio of etching agent, polymer and solvent), because it is a result effective variable and has to be optimized. Wei does not teach the mass ratio of etching agent to polymer to solvent B is 1:0.5-50:100-1000. However, the concentration of etchant and PMMA in mixture is result effective variable and has to be optimized. Wei teaches with changing the concentration (increase or decrease) of the etchant, and PMMA in mixture, the size of the pore changes (increase or decrease) which in fact helps to tune the pore size [page 1922 column 1, paragraph 1 and 2], and amount of the solvent B for removing etchant depends on amount of etchant and the size of the pores as well. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the concentration of PMMA and etchant in mixture within the claimed range (ratio of etching agent, polymer and solvent B), because it is a result effective variable and has to be optimized. 
Claim 2 is rejected as Wei teaches the etching agent is metal nitrates (copper nitrite) [ page 1924; Experimental Section, second paragraph line 4]. Wei does not the mass concentration of etching agent solution is 0.1-20%. However, the concentration of etchant in mixture is result effective variable and has to be optimized. Wei teaches with changing the concentration (increase or decrease) of the etchant in mixture, the size of the pore changes which in fact helps to tune the pore size [page 1922 column 1, paragraph 1 and 2]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the concentration of etchant in solution (and in mixture) is within the claimed range, because it is a result effective variable and has to be optimized. 
Claim 3 is rejected as Wei teaches the polymer polymethylmethacrylate (PMMA)[ page 1924; Experimental Section, second paragraph line 6]
Claims 4-5 are rejected as Wei teaches the organic solvent A is acetone [page 1924; Experimental Section, second paragraph line 4]; The solvent B or dispersion B is water (see claim 1 rejection above).
Claims 6-8 are rejected as Wei teaches the metal foil is a copper foil [page 1924; Experimental Section, second paragraph line 6].
Claims 9-10 are rejected as Wei teaches calcination in inert gas (Ar) [ page 1924; Experimental Section, second paragraph line 10].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712